Citation Nr: 0841174	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which declined to reopen the claim.  

In June 2008, the veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record. 

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed decision of December 1975 denied service 
connection for a psychiatric disorder on the basis that there 
was no evidence of psychiatric problems in service or within 
a year after separation.  

2.  In a May 1983 decision, the Board determined that an 
acquired psychiatric disorder was not the result of service 
and did not manifest within a year of the veteran's 
discharge.  The Board also found that the December 1975 
rating decision was final and that no new factual basis had 
been presented by the veteran in support of his claim.

3.  An unappealed October 1983 confirmed rating decision 
declined to reopen the claim for service connection for a 
nervous condition on the basis that additional medical 
evidence was cumulative and repetitive in nature.  

4.  Additional evidence received since October 1983 on the 
issue of service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is new and material, as 
it includes evidence that, when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1983 confirmed rating decision that declined 
to reopen the claim for entitlement to service connection for 
a nervous condition is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129, 19.192 (1983).

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.  See 
October 2005 VA Form 21-4138.  The RO declined to reopen the 
claim and continued the denial issued in a previous final 
decision.  See January 2006 rating decision.  The Board has 
an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

At this juncture, it is important to discuss some of the 
procedural history pertaining to this claim.  Service 
connection was originally denied for a nervous condition on 
the basis that there was no evidence to support a finding 
that the veteran had any psychological problems while in 
service or within one year of his separation from service.  
See December 1975 rating decision.  The veteran attempted to 
reopen the claim in February 1981.  In a May 1983 decision, 
the Board determined that an acquired psychiatric disorder 
was not the result of service and did not manifest within a 
year of the veteran's discharge.  The Board also found that 
the December 1975 rating decision was final and that no new 
factual basis had been presented by the veteran in support of 
his claim.  

Following the Board's May 1983 decision, the veteran 
submitted a private medical record dated August 1983 from Dr. 
J.A. Juarbe.  In October 1983, the RO confirmed the prior 
rating decision by finding that the record from Dr. Juarbe 
did not constitute new and material evidence for the purpose 
of reopening the claim because it was cumulative and 
repetitive in nature.  See confirmed rating decision.  The 
veteran was informed of this decision by letter dated 
November 25, 1983, but he did not appeal.  See 38 U.S.C.A. § 
4005(c) (1982); 38 C.F.R. §§ 3.104(a), 19.129(1) (1983) (a 
notice of disagreement (NOD) shall be filed within one year 
from the date of mailing of notification of the initial 
review and determination).  An unappealed determination of 
the agency of original jurisdiction (AOJ) is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2008).

The veteran filed a claim to reopen in October 2005, and this 
appeal ensues from the January 2006 rating decision that 
declined to reopen the claim for service connection for 
undifferentiated type schizophrenia.  As a general rule, once 
a claim has been disallowed, that claim shall not thereafter 
be reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

For certain chronic disorders, such as psychoses, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Evidence before the RO in October 1983 included the veteran's 
service treatment records.  He was seen with complaint of 
nerves and recurrent nightmares on February 13, 1972, treated 
with Valium and Benadryl, and told to return as needed 
(p.r.n.).  The veteran returned on February 22, 1972 without 
a sick slip and reported some relief.  On February 28, 1972, 
it was noted that the veteran was being seen by the 
neuropsychiatric (NP) clinic and treated with Valium and 
Benadryl.  It was also noted that he would be followed at the 
NP clinic.  See health records (NP clinic notes).  

A clinical record dated March 1, 1972 reveals that the 
veteran reported having been nervous in basic training and 
advanced individual training (AIT), but never talked to a 
doctor.  His brother had recently accidentally killed someone 
with his car, which upset the veteran because he did not know 
what was going on at home.  The veteran also reported poor 
appetite and problems sleeping with repeated nightmares.  He 
denied the use of drugs or alcohol.  The impression made was 
that the veteran appeared to be an immature person with 
difficulty adjusting to his present situation.  He appeared 
homesick and anxious about problems at home and seemed to be 
a naturally nervous person.  

On March 13, 1972, the veteran reported that he had gone a 
week without medication, that his nerves were about the same, 
and that he had had two nightmares.  The treating physician 
noted that his problems seemed to be caused by problems at 
home (brother in trouble with police) and that the veteran 
seemed quite depressed.  On March 20, 1972, the veteran 
reported that his nerves were much better and that he was 
sleeping better with no nightmares.  It was noted that he 
would no longer be followed up.  See health records (NP 
clinic notes).  

At the time of his discharge from service, clinical 
evaluation of the veteran's psychiatric functioning appeared 
normal and there were no notations relevant to psychological 
problems.  See September 1973 report of medical examination.  

Evidence pertinent to the claim before the RO in October 1983 
also included post-service medical evidence showing an 
admission to Hato Rey Psychiatric Hospital (Hato Rey) between 
March 1, 1975 and July 11, 1975 with a diagnosis of 
undifferentiated type schizophrenia.  See VA Form 10-1000.  
The same diagnosis was made following a September 1975 VA 
psychiatric examination.  See clinical record.  The veteran 
underwent a VA compensation and pension (C&P) examination in 
October 1975, at which time he reported nervousness since 
1971 and having been treated during Army service.  During 
psychiatric examination, the examiner indicated that the 
veteran's claims folder was not available for review and that 
he had been hospitalized at Hato Rey from March 1975 to July 
1975.  The veteran was again diagnosed with undifferentiated 
type schizophrenia.  No opinion on etiology was provided.  

The evidence in October 1983 also consisted of several lay 
statements submitted in support of the veteran's claim, all 
of which reported that the veteran had always been healthy 
without any problems getting along with people.  See 
statements from A.A.R.; M.I.O; A.D.C.; J.M; C.A.R.; U.A.Q.; 
A.M.R.G.; M.P.R.M.; and J.L.O received February 1981.  In 
August 1983, Dr. J.A. Juarbe wrote that the veteran had been 
under his professional care since March 1975, when he was 
first hospitalized at Hato Rey.  Dr. Juarbe indicated that 
the veteran had a history of being mentally ill since he was 
on active duty when he was first seen by a psychiatrist and a 
diagnosis of situational anxiety was made.  It was Dr. 
Juarbe's opinion that the veteran had chronic, 
undifferentiated type schizophrenia and that the first bout 
of his mental condition stated while he was on active duty.  

Evidence added to the record since October 1983 consists of 
VA and private treatment records.  The veteran was admitted 
to Hato Rey between August 16, 1976 and August 30, 1976 and 
between January 21, 1977 and February 23, 1977.  He was 
diagnosed with undifferentiated type schizophrenia on both 
occasions.  See VA Forms 10-1000.  He also received VA 
treatment in September 1976, December 1976, and April 1977 
with diagnoses of schizophrenia.  See clinical records.  
These records are new, as they were not of record when the RO 
issued its October 1983 rating decision.  They are also 
material, since when considered with previous evidence of 
record, they raise a reasonable possibility of substantiating 
the claim.  More specifically, the Board finds that the 
medical evidence shows that the veteran received consistent 
treatment for schizophrenia at both VA and private facilities 
at least between March 1975 and April 1977, which suggests 
continuity of symptomatology after service under 38 C.F.R. § 
3.303(b) (2008).  

Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia, is reopened for review on the merits.  For the 
reasons discussed below, additional development of the 
evidence is needed to decide the reopened claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is reopened.  To this 
extent only, the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the veteran's reopened claim for 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, has not been adjudicated by the AOJ 
in the first instance.  Consequently, due process mandates 
that the matter be remanded in accordance with Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Secondly, it is unclear whether the VA treatment records 
associated with the claims folder comprise the veteran's 
complete record.  Importantly, a November 1975 letter from 
Dr. J.A.R-T. at the VA in San Juan, Puerto Rico, reports that 
the veteran was receiving treatment at the mental hygiene 
clinic.  A January 28, 1976 letter from the San Juan VA 
reports that the veteran was hospitalized from January 22, 
1976 to the present.  The claims folder, however, does not 
contain any VA records dated prior to September 1976 except a 
VA hospital summary dated July 1975.  On remand, the RO/AMC 
should make efforts to obtain the veteran's complete VA 
treatment records prior to this date.  

The veteran submitted several VA treatment records in 
conjunction with his claim to reopen, which range in date 
from September 1976 to August 1993.  The Board acknowledges 
that not all of these records are related to psychiatric 
treatment.  Review of the claims folder reveals that the RO 
obtained records from the VA Medical Center (VAMC) in San 
Juan dated between December 2005 and January 2006.  As it is 
unclear whether the veteran was in receipt of treatment 
between August 1993 and December 2005, the RO/AMC should also 
make efforts to obtain the veteran's complete VA treatment 
records dated before December 2005.  Recent VA treatment 
records should also be obtained.  

Review of the claims folder also reveals that the veteran is 
in receipt of benefits from the Social Security 
Administration (SSA) for undifferentiated schizophrenia.  See 
VA treatment record dated September 29, 1976, April 1990 
letter from Dr. A.L. Rodriguez Gomez; see also June 2008 
hearing transcript.  The medical and legal documents 
pertaining to this award have not been associated with the 
claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  The claim, therefore, must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2008).  

Lastly, pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board finds that based on the evidence as a whole, a 
medical examination is necessary for the purpose of obtaining 
an opinion as to whether any current diagnosed psychiatric 
disorder is related to service.  This is particularly 
important given the veteran's documented in-service 
treatment, the post-service treatment he received for 
schizophrenia, and the opinion provided by Dr. Juarbe that 
the veteran has chronic, undifferentiated type schizophrenia 
and that the first bout of his mental condition stated while 
he was on active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
treatment records from the San Juan VAMC 
dated prior to September 1976.  If these 
records are in a retired or archived 
status, efforts should be made to acquire 
the records.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Obtain the veteran's treatment 
records from the San Juan VAMC dated 
prior to December 2005.  Recent VA 
treatment records dated after January 
2006 should also be obtained from this 
facility.  

3.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits which were apparently granted 
sometime prior to September 1976.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

4.  After the foregoing has been 
completed, schedule the veteran for a VA 
psychiatric examination.  All indicated 
tests and studies should be performed and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner and review of the 
folder should be noted.  The examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any psychiatric disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that any current 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
should also offer an opinion as to 
whether a psychosis was manifest within a 
year after service.  A detailed rationale 
for any opinion should be provided.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


